Opinion issued August 30, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00683-CV
____________

FOUR BROTHERS BOAT WORKS, INC. AND R. R. 
RYAN INVESTMENTS, INC., Appellant

V.

APACHE SERVICES, INC. D/B/A A.E.S.I., Appellee



On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 01CV0676



O P I N I O N
 The parties have filed a joint motion to dismiss this appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed with
prejudice.  Tex. R. App. P. 42.1(a).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack
Do not publish. Tex. R. App. P. 47.